DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claim(s) 1-8, drawn to a method of bending a plastic pipe.
Group II: claim(s) 9-10, drawn to an apparatus for carrying out the method of claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
“wherein the heater provides a first predetermined temperature difference between a neutral zone of the bending area and a compression zone of the bending area and further provides a second predetermined temperature difference between the neutral zone of the bending area and an expansion zone of the bending area” and “wherein the first predetermined temperature difference and the second predetermined temperature difference are chosen in such a way that the compression zone of the bending area and the expansion zone of the bending area are heated to a material-specific glass transition temperature for the plastic tube and that the neutral zone of the bending area has a temperature below the material-specific glass transition temperature” – fails to require structure other than a heater. Thus, Group I and II require the common technical feature of (1) a plastic pipe, (2) a fixture for fixing the plastic pipe, (3) a heater for heating the plastic pipe. 
Brown (US patent 2,571,416) teaches an apparatus for bending hollow bodies such as glass and plastic tubing (column 1, lines 1-4). The apparatus includes a plastic pipe (4 or 10), a fixture for fixing the plastic pipe (at least a part as shown in figure 8, 47, 42 with 2 in figure 17), and a heater (11, 11’, 12, 12’) (column 6 lines 39-45, column 8 lines 44-47, column 3 line 73-column 4 line 5; FIGURES 1, 4, 5, 7, 8, 17). 
Thus, Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of (1) a plastic pipe, (2) a fixture for fixing the plastic pipe, (3) a heater for heating the plastic pipe, this technical feature is not a Brown.  

During a telephone conversation with Steven T. Zuschlag on 11 June 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities:
	The Instant Specification discloses the followings: 
“As an example, a first temperature difference between the neutral zone 34 and the compression zone 32 of the bending range 6, which is determined between a measuring point 40 and a measuring point 41, is approx. 50 degrees Celsius. Furthermore, a second temperature difference between the neutral zone 35 and an expansion zone 33, which is determined between a measuring point 42 and a measuring point 43, is exemplarily approx. 60 degrees Celsius. A temperature difference between measuring points 41 and 42 is thus approx. 10 degrees Celsius.”

	The notions of compression zone 32 and expansion zone 33, and their respective measuring points 41 and 43 are not consistent with the notions shown in FIGURE 6. Either Specification or FIGURE 6 should be corrected. 
	Moreover, for the underlined statement, it seems the Applicant intends to present a temperature difference between compression zone 32 and expansion zone 33 (i.e., measuring points 41 and 43) or between two neutral zones 34, 35 (i.e., measuring points 40 and 42) is approximately 10 degrees Celsius. However, the Specification currently discloses that the temperature difference between the neutral zone and either 
The Instant Specification discloses the term “polyphenylsulfide materials” (pages 6, lines 20, 28, 32), and the term needs to be corrected to “polyphenylene sulfide materials.”
The specification is also objected to as failing to provide a proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3 recites the limitations that the first temperature difference or the second temperature is in respective specific intervals for polyamide and polyphenylene sulfide. Although the Instant Specification literally discloses the same intervals (page 6 lines 14-20 of Instant Specification), the temperatures of the neutral zone for polyamide and polyphenylene sulfide are disclosed in the ranges of 80-100 °C and 100-130°C, respectively (page 6 lines 29-32 of Instant Specification). The temperatures of the neutral zone are used for deriving the temperature difference as recited in claim 3, but the disclosed temperatures are NOT below the respective material-specific glass transition temperature (hereinafter, Tg) of polyamide (40-70 °C) and Tg of polyphenylene sulfide (Tg of 80-90 °C) (see Polymer Characterization for the material-specific Tg, presented below in the paragraphs regarding claim 3). Moreover, the material-specific melting temperature (hereinafter, Tm) of polyphenylene sulfide of 260 °C, which is slightly above the material-specific softening temperature), as disclosed in Instant Specification (see page 6 line 26-29), is below the reference Tm (275-290 °C) of polyphenylene sulfide (see Polymer Characterization for the material-specific Tm, presented below in the paragraphs . 
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the term “polyphenylsulfide materials,” and the term needs to be corrected to “polyphenylene sulfide materials.”
Appropriate correction is required.

Claim Interpretation
	Claims 1, 3, and 7 recites the term “and/or,” and the term would be interpreted as “or.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites the limitations “the heater for performing the deformation of the plastic pipe effects a heating of the compression zone and of the expansion zone above a material-specific melting temperature, so that the compression zone and the expansion zone are in a thermoplastic state and wherein the first temperature difference and the second temperature difference are selected such that neutral zones adjacent to the compression zone and the expansion zone are in a thermoelastic state,” and the limitations render the claim lacks the enablement requirement. Here, a material-specific melting point of a polymer means, by definition, the range of temperatures over which melting occurs (i.e., melting results in the phase transition of a substance from a solid to a liquid). 
As a support for the limitations, the Instant Specification discloses the following:
“By heating the compression zone and the expansion zone above the material-specific melting temperature, plastic deformation of these zones is possible with a low force level. Furthermore, undesirable cracks in the expansion zone and undulation in the compression zone can be avoided by a deformation that is adapted to the material-specific properties of the plastic pipe and the geometry of the plastic pipe, without the need for mechanic support of the pipe wall. Heating the neutral zones to a temperature level at which the material of the plastic pipe exhibits thermoelastic properties prevents a brittle behavior of the material of the plastic pipe in these zones. Rather, this ensures that the neutral zones can be deformed at least largely elastically during the bending process, possibly with a slight plastic deformation component, without 

“The material-specific melting temperature (which is slightly above the material-specific softening temperature) of polyamide materials is typically in the range of 220 degrees Celsius. The material-specific melting temperature (which is slightly above the material-specific softening temperature) of polyphenylsulfide materials is typically in the range of 260 degrees Celsius” (page 6 lines 23-29).


Although the disclosure literally supports the limitations, the Examiner respectfully questions how the bending of a plastic pipe is enabled without the need for mechanic support of the pipe wall when the compression zone and the expansion zone melt in liquid (i.e., heated above the material-specific melting point). Moreover, the prior art, Gordin (US 20180370113 A1), specifically teaches that a tube for bending is heated to a predetermined temperature, which is below the material-specific melting point and preferably above the material-specific glass transition temperature (¶ [0030]). 
Thus, the claim requires undue experimentation for one of ordinary skill in the art to enable to bend a plastic pipe based on the method as recited in claim 2, and as a result to obtain a bent plastic pipe as desired. 
	Appropriate clarification or correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the following limitations:
“introducing bending forces onto holding regions arranged on the plastic pipe at a distance from the bending area and/or 
introducing bending forces on the bending area for deforming the plastic pipe into a deformation position; 
cooling the plastic pipe in the deformation position.”
The limitations render the claim unclear because the limitations recite two steps of introducing bending forces, but only the latter introduction step forms the plastic pipe in the deformation position. Although the bending forces can be introduced by the former or the latter introduction steps, the following cooling step can be completed only after the latter introduction step. For the purpose of examination, the claim would be interpreted as the bending forces are introduced by the latter step. 
	Claim 1 recites the limitation “the compression zone of the bending area and the expansion zone of the bending area are heated to a material-specific glass transition temperature for the plastic tube and that the neutral zone of the bending area has a temperature below the material-specific glass transition temperature,” and the underlying phrase renders the claim unclear. Although the limitation is literally clear as meaning the compression zone and the expansion zone are heated to “the glass transition temperature (Tg),” the following dependent claims 2, 3, and 8 expand the scope of the heated temperature beyond the Tg. Claims 2 and 8 recites that the heating of the compression zone and/or the expansion zone is above a material-specific Tm above a material-specific glass transition temperature (see page 10 line 3-7, page 16 lines 11-19 of Instant Specification). For the purpose of examination, the underlying phrase would be interpreted as “heated above a material-specific glass transition temperature.”
	Claims 2-8 are rejected under 35 U.S.C. 112(b) as being dependent from claim 1. 
Claim 2 recites the limitation “neutral zones” in line 6. It is unclear whether the plural neutral zones are the same as the singular neutral zone as recited in claim 1 (line 4, line 6) or not. For the purpose of examination, either of these interpretations would read on the claim. 
	Claim 2 recites the limitations “the heater for performing the deformation of the plastic pipe effects a heating of the compression zone and of the expansion zone above a material-specific melting temperature, so that the compression zone and the expansion zone are in a thermoplastic state and wherein the first temperature difference and the second temperature difference are selected such that neutral zones adjacent to the compression zone and the expansion zone are in a thermoelastic state,” and the limitations render the claim unclear.
	As a support for the limitations, the Instant Specification discloses the followings:
“By heating the compression zone and the expansion zone above the material-specific melting temperature, plastic deformation of these zones is possible with a low force level. Furthermore, undesirable cracks in the expansion zone and undulation in the compression zone can be avoided by a deformation that is adapted to the material-specific properties of the plastic pipe and the geometry of the plastic pipe, without the need for mechanic support of the pipe wall. Heating the neutral zones to a temperature level at which the material of the plastic pipe exhibits thermoelastic properties prevents a brittle behavior of the material of the plastic pipe in these zones. Rather, this ensures that the neutral zones can be deformed at least largely elastically during the bending process, possibly with a slight plastic deformation component, without suffering damage that could have a negative effect on the durability of the plastic pipe” (page 5 line 27 – page 6 line 13 of the Instant Specification); 

“The material-specific melting temperature (which is slightly above the material-specific softening temperature) of polyamide materials is typically in the range of 220 degrees Celsius. The material-specific melting temperature (which is slightly above the material-specific softening temperature) of polyphenylsulfide materials is typically in the range of 260 degrees Celsius” (page 6 lines 23-29).


At first, it is unclear how the method of bending a plastic pipe is performed by heating the compression zone and the expansion zone above a material-specific melting temperature (see the above regarding the 112(a) rejection of claim 2). For the purpose of examination, the limitation “a heating of the compression zone and of the expansion zone above a material-specific melting temperature” would be interpreted as “a heating of the compression zone and of the expansion zone near a material-specific melting temperature.”
Secondly, it is unclear how the compression zone and the expansion zone are in a thermoplastic state, and neutral zones are in a thermoelastic state. The terms of “thermoplastic” and “thermoelastic” are determined by a group of a polymer, not by a phase or a state of the polymer, and thus, it is unclear how the heating or the temperature of the plastic pipe (polymer) can resolve the states as being “thermoplastic” or “thermoelastic.” For the purpose of examination, the underlying terms “in a thermoplastic state” and “in a thermoelastic state” would be interpreted as “deformable.”
Claim 3 recites the limitation “the first temperature difference between the neutral zone and the compression zone and/or the second temperature difference between the an interval of 140 degrees Celsius to 180 degrees Celsius for polyphenylene sulfide” which renders the claim unclear. The polyphenylene sulfide material has Tg of 80-90 °C and Tm of 275-290 °C (see Polymer Characterization for the material-specific Tm, presented below in the paragraphs regarding claim 3). When the temperature of the neutral zone is below the Tg (as recited in claim 1) and the temperatures of the compression zone and the expansion zone is above Tm (as recited claim 2), the minimum temperature interval as recited claim 3 would be 185 °C or more (i.e., 275-90 = 185). The Examiner respectfully questions how the interval of 140 °C to 180 °C would be achievable as recited in the limitation. For the purpose of examination, the interval would be interpreted as a whole, but clarification is required. 
Claim 8 recites the limitation “when the expansion zone has reached a thermoplastic state by heating above the material-specific glass transition temperature,” which renders the claim unclear. It is unclear how the expansion zone has reached a thermoplastic state because the term of “thermoplastic” is determined by a group of a polymer, not by a phase or a state of the polymer, and thus, it is unclear how the heating or the temperature of the plastic pipe (polymer) can resolve the states as being “thermoplastic.” For the purpose of examination, the underlying term “a thermoplastic state” would be interpreted as “deformable.”
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US patent 2,571,416) in view of Gordin et al. (US 20180370113 A1, hereinafter Gordin).
Regarding claim 1, Brown teaches a method for bending a plastic pipe (column 1 lines 1-3: this invention relates generally to the art of bending hollow bodies, such as glass, and plastic tubing; of note, although Brown, in part, explicitly discloses the tube is a glass tube, the method and apparatus are also applicable for plastic tube as well) comprising the steps: 

wherein the heater (11 and 12 in FIGURE 4; 11’ and 12’ in FIGURE 5) provides a first predetermined temperature difference between a neutral zone (B-B’ and C-C’ in FIGURE 4; B-C in FIGURE 5) of the bending area and a compression zone (B’-C’ in FIGURE4; C in FIGURE 5) of the bending area and further provides a second predetermined temperature difference between the neutral zone (B-B’ and C-C’ in FIGURE 4; B-C in FIGURE 5) of the bending area and an expansion zone (B-C in FIGURE 4; B in FIBURE 5) of the bending area (column 3 line 74-column 4 line 5: the heating of the tube 10 on two sides by burners 11 and 12 is clearly illustrated, the character T denoting the area of heat concentration which occurs through the walls of the tube 10 and is dissipated at points B-B’ and C-C’ which, therefore, remain cooler than the sides T); 

cooling the plastic pipe in the deformation position (column 9 line 46-column 10 line 10: reciprocally controlled overall operation via pneumatic manner, supply of fluid pressure to the delivery line leading from the chamber to the glass tube; moreover, although Brown does not explicitly teach that the deformed tube is cooled in the deformation position, it is obvious that without active heating of the deformed tube, the tube is cooled down passively in the air). 
Moreover, Brown teaches that the tube prior to bending is softened to plastic condition by heat and so maintained during the bending process, but it is imperative for the facile control of the bending that the heat to be variably applied to the tube laterally of the center line by heating the two sides of the tube more intensely than the top and the bottom (i.e., the temperature of the neutral zone should be lower than the temperatures of the compression zone and the expansion zone), and thus the bending of the tube is more satisfactory and produces a substantial equalization between outside elongation and inside contraction (column 2 lines 1-12). However, Brown does not specifically teach that the first predetermined temperature difference and the second predetermined temperature difference are chosen in such a way that the compression zone of the bending area and the expansion zone of the bending area are heated a (above; of note, see the 112(b) rejection of claim 1, presented above) a material-specific glass transition temperature (hereinafter, Tg) for the plastic tube and that the neutral zone of the bending area has a temperature below Tg. 
	Gordin teaches a method for forming a composite tube including a step of forming a workpiece tube and a step of bending the workpiece tube to form a bend in a single-line for facile and less-expensive operation (abstract, ¶ [0001]-¶ [0002]). Gordin also teaches that the heater 42 is operated until a zone 56 of the workpiece tube 50 is positioned within range of the heater 42 and has been heated such that the thermoplastic film layer 32 of composite fiber strips 30 has reached a predetermined temperature, and it should be appreciated that the predetermined temperature is below the melting point (hereinafter Tm) and is chosen to facilitate bending, and preferably above Tg (¶ [0030]; FIGURE 4).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the heating temperature of the compression zone and the expansion zone, which is higher than the heating temperature of the neutral zone, of Brown to be set to a predetermined temperature which is above Tg and below Tm as taught by Gordin in order to yield known results or a reasonable expectation of successful results of softening the plastic tube prior to bending in a pliable state so that the bending operation is manageable and well-controlled. Moreover, once the heating temperature of the compression zone and the expansion zone is predetermined to be above Tg but below Tm, although modified Brown does not explicitly teach that the heating temperature of the neutral zone is below Tg, it would be obvious to one of ordinary skill in the art to set the temperature closed to Tg but not too much higher than Tg for facile control of the bending operation (Brown: column 2 lines 1-12; Gordin: ¶ [0030]). Also, a Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).
 	Regarding claim 2, Brown in view of Gordin teaches that the heater (Brown: 11 and 12 in FIGURE 4; 11’ and 12’ in FIGURE 5) for performing the deformation of the plastic pipe effects a heating of the compression zone and of the expansion zone above (near, of note, see the 112(b) rejection of claim 2, presented above) Tm (Gordin: ¶ [0030]), so that the compression zone and the expansion zone are in a thermoplastic state and wherein the first temperature difference and the second temperature difference are selected such that neutral zones adjacent to the compression zone and the expansion zone are in a thermoelastic state (Brown: column 2 lines 1-12; Gordin: ¶ [0030]). And also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).
Regarding claims 4 and 5, Brown teaches that the heater comprises two heating sources (11 and 12 in FIGURE 4; 11’ and 12’ in FIGURE 5) spaced apart from each other for heating strip-shaped surface portions (B-C and B’-C’ in FIGURE 4; B and C in FIGURE 5) of the bending area from opposite spatial directions, respectively, and two heating sources are burners (i.e., contactless radiation heating with a hot gas stream) (column 3 line 74 - column 4 line 5, column 4 lines 19-23; FIGURES 4, 5).  
Regarding claim 8, Brown in view Gordin, as applied to claim 1, further teaches that the introduction of the bending forces onto the holding areas arranged at a Brown: column 8 lines 3-17: the burners 92 and 93 are then moved down toward the plate 13 to straddle the tube 4, a predetermined period of time elapses before the glass is rendered sufficiently plastic for bending (i.e., when the expansion zone reaches above Tg, in case of a plastic pipe). The burners are then lifted back to normally inoperative position, whereupon the carriage is retracted to place the molds 19 and 80 immediately over the heated area of the tube, the molds in the former forward position having been heated by the upwardly directed burner 58, Figure 11. Thereupon, the mold sections descend upon the plate 13, straddling the heated tube and encasing the major cylindrical area of the heated tube at the inside of the bend line, and the bend of the tube thereupon follows).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Gordin as applied to claims 1 and 2 above, and further as evidenced by Polymer Characterization (A Summary of Polymer Characterization, published by PerkinElmer, available in the webpage: https://labsense.fi/uploads/7/1/9/5/71957143/polymer_characterization_technical_poster.pdf). 
Regarding claim 3, modified Brown teaches all the claimed limitations including (1) the temperatures of the compression zone and the expansion zone are above Tg and below Tm, (2) the temperature of the neutral zone is below Tg (as presented above in the paragraphs regarding claims 1 and 2), and thus, (3) it is obvious that the first temperature difference between the neutral zone and the compression modified Brown does not specifically teach that (A) polyamide materials have the interval of 100 degrees Celsius to 160 degrees Celsius, and (B) polyphenylene sulfide materials have the interval of 140 degrees Celsius to 180 degrees Celsius.
   Polymer Characterization lists the physical properties of representative polymer materials. Polyamide materials (for examples, PA6, PA66, PA12, PA6/10) have Tg of 40-70 °C and Tm of 170-265 °C (of note, in consideration of all the polyamide materials listed here, the lowest and the highest values are chosen), and polyphenylene sulfide materials have Tg of 80-90 °C and Tm of 275-290 °C. Thus, it is intrinsic that polyamide and polyphenylene sulfide have the temperature differences between Tg and Tm of at least 100 °C (i.e., 170-70 = 100) or more and at least 185 °C (i.e., 275-90 = 185) or more, respectively, and the intervals for polyamide and polyphenylene sulfide as recited in claim 3 overlaps or merely closed to the ranges in the respective temperature differences. 
Therefore, although modified Brown further as evidenced by Polymer characterization does not anticipate the recited range of the intervals, it would be obvious to one of ordinary skill in the art to set the first temperature difference or the second temperature difference is in an interval of 100 degrees Celsius to 160 degrees Celsius for polyamide materials and is in an interval of 140 degrees Celsius to 180 degrees Celsius for polyphenylsulfide materials.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
And also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Gordin as applied to claim 1 and 4 above, and further in view of Kodama et al. (US 5,422,048, hereinafter Kodama).
Regarding claim 6, Brown in view of Gordin teaches all the claimed limitations but does not specifically teach that the heating sources provide the electromagnetic waves as a parallel beam or as a diverging beam to the bending area.
  Kodama teaches a method of producing a bent resin tube by heating a certain portion of a straight resin tube to be bent, and bending the heated portion by a partial bending die, thereby without the use of a large dies or a large oven so that space for equipment can be reduced, and production efficiency is enhanced because the time required for bending operations is decreased remarkably (abstract). In operation of the partial bending apparatus 12, the movable horn 16 is extruded so as to contact the certain portion of the resin tube 10 to be bent, and ultrasonic vibrations are applied to the certain portion through the horn 16 (contactless radiation as shown in FIGURE 2(A)), thereby internally heating and softening the certain portion (column 4 lines 40-45; FIGURE 2(A)). Kodama also teaches that the heating means may be high frequency heating such as high frequency induction heating and high frequency dielectric heating, the partial heating by an infrared ray heater or a far infrared ray heater, spot heating by a hot blow, or other various heating (column 3 line 1-5). Thus, it is obvious to one of ordinary skill in the art that heating by ultrasonic vibration, an infrared ray, or a far infrared ray, or high frequency dielectric heating provide electromagnetic waves, and the electromagnetic waves are a parallel beam or a diverging beam to a bending area when the heating waves are directed toward the bending area. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute a known element of the heaters of modified Brown with another known element of the heaters providing electromagnetic waves as taught by Kodama in order to obtain predictable results of heating the bending area so as to achieve enhanced production efficiency with reduced space for the bending equipment (Kodama: derived from abstract). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Gordin as applied to claim 1 above, and further in view of Gehde (DE 10222256 A1).
Regarding claim 7, Brown in view of Gordin teaches all the claimed limitations but does not specifically teach that a rotational relative movement is performed between the plastic pipe and the heater about a longitudinal axis of the plastic pipe and the first and second temperature differences between the neutral zone and the compression zone as well as the expansion zone are caused by variation of a rotational speed of the plastic pipe and/or a radiation intensity of the heater.  
Gehde teaches a method for bending plastic pipes, in which undesired deformation is largely avoided and reproducible bending results can be achieved (¶ Gehde also teaches that in order to be able to precisely control the heating, the heating surface should be divided into individual heating areas transversely to the transport direction and/or in the transport direction, the temperature of which can be set separately from one another and differently from one another, and this allows the width and length of the heat to be determined by switching off individual heating segments, and the distance between the heating surface and the plastic pipes should be adjustable in order to be able to control the application of heat (¶ [0012]). Thus, it is obvious that a radiation intensity of an individual heater is adjustable by various manipulations such as time and dimension of heating and distance therebetween. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the apparatus and the method of bending a hollow tube of modified Brown to include a rod for holding the tube to be bent during heating, which rotates over the heating surface, as taught by Gehde, in order to yield known results or a reasonable expectation of Gehde: derived from ¶ [0001], ¶ [0004]). Moreover, although Gehde does not explicitly teach that a variation of the rotational speed of the plastic pipe generates a desired temperature, it is obvious to one of ordinary skill in the art that the apparatus and the method of modified Brown further in view of Gehde would enable the desired profile as recited in claim 7 (as presented above the paragraph regarding claim 1) at least by varying the rotational speed of the tube mounted on the rotatable rod. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tabanelli (US 20150048558 A1) teaches a method and an apparatus for chamfering an end of a pipe made from a thermoplastic material (abstract). 
Lin (US 20170239877 A1) teaches an apparatus for induction heating and bending of thermoplastic composite tubes (abstract). 
Roberts (US 6,257,864 B1) teaches an apparatus for directing heat in a tube bending machine (abstract). 
Claus (US 20060017192 A1) teaches a process for the continuous production of a component comprising a bent tubular body (abstract). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744